


AMENDED AND RESTATED INTERCREDITOR AND SUBORDINATION

AGREEMENT

AMENDED AND RESTATED INTERCREDITOR AND SUBORDINATION AGREEMENT dated as of
January 28, 2008, among Frederick’s of Hollywood Group Inc., a New York
corporation (“Group”), the subsidiaries of Group listed on Schedule I hereto
(together with Group, each, an “Obligor” and collectively, the “Obligors”), the
lenders party to the Subordinated Loan Agreement (as hereinafter defined), Fursa
Alternative Strategies LLC (formerly known as Mellon HVB Alternative Strategies
LLC), as agent and collateral agent for such lenders party to the Subordinated
Loan Agreement (the “Subordinated Agent”; together with the lenders party to the
Subordinated Loan Agreement, each a “Subordinated Creditor” and collectively,
the “Subordinated Creditors”), and Wells Fargo Retail Finance II, LLC, a
Delaware limited liability company (formerly known as Wells Fargo Retail
Finance, LLC), as arranger and agent for the Lenders referred to below (in such
capacity, the “Agent”).

W  I  T  N  E  S  S  E  T  H:

WHEREAS, FOH Holdings, Inc., a Delaware corporation (the “Parent”), Frederick’s
of Hollywood, Inc., a Delaware corporation (“Frederick’s”), Frederick’s of
Hollywood Stores, Inc., a Nevada corporation (“Stores”), Hollywood Mail Order,
LLC, a Nevada limited liability company (“Mail Order”), the lenders party
thereto and the Agent entered into a Financing Agreement, dated as of January 7,
2003 (as heretofore amended, the “Existing Financing Agreement”), pursuant to
which the lenders party thereto agreed to make revolving credit loans to, and
arrange for the issuance of letters of credit for the account of, certain of the
Obligors, and certain other Obligors guaranteed the payment of all obligations
of Frederick’s, the Parent, Stores and Mail Order under, inter alia, the
Existing Financing Agreement;

WHEREAS, Frederick’s, the Parent, certain other Obligors, Calyon (formerly known
as Credit Agricole Indosuez), as agent for the lenders, Indosuez Capital Funding
IIA, Limited, ML CLO XV Pilgrim America (Cayman), Ltd., Smoky River CDO, L.P.,
and Fursa Master Rediscovered Opportunities Fund, L.P. (formerly known as Mellon
HBV Master Rediscovered Opportunities Fund, L.P.) (the preceding six entities,
collectively, the “Predecessor Subordinated Creditors”), entered into a Tranche
A, Tranche B and Tranche C Term Loan Agreement, dated as of January 7, 2003 (the
“Original Subordinated Loan Agreement”), pursuant to which the Predecessor
Subordinated Creditors made a term loan to Frederick’s and converted certain
prepetition claims against Frederick’s into term loans to Frederick’s;

WHEREAS, the Parent, the subsidiaries of the Parent, listed on Schedule I
thereto and the Predecessor Subordinated Creditors entered into an Intercreditor
and Subordination Agreement, dated as of January 7, 2003 (as heretofore amended,
the “Existing Subordination Agreement”), pursuant to which all indebtedness and
other liabilities of the Obligors (other than Group) from time to time existing
in favor of the Subordinated Creditors have been subordinated to the prior
payment in full of all of the obligations of such Obligors from time to time
existing under, inter alia, the Existing Financing Agreement, and to all
security interests and other liens securing such obligations;

 

 

--------------------------------------------------------------------------------






WHEREAS, by Assignment and Assumption Agreements dated March 3, 2005, between
the Predecessor Subordinated Creditors (excluding Fursa Master Rediscovered
Opportunities Fund, L.P.) and Fursa SPV LLC (formerly known as Mellon HBV SPV
LLC), Fursa SPV LLC acquired the rights and obligations of such Predecessor
Subordinated Creditors under the Original Subordinated Loan Agreement;

WHEREAS, by Instrument of Resignation, Appointment and Acceptance, dated as of
March 24, 2005, Subordinated Agent accepted appointment as agent and collateral
agent under the Original Subordinated Loan Agreement;

WHEREAS, Fursa SPV LLC assigned its rights and obligations under the Existing
Subordinated Loan Agreement to the Subordinated Creditors and the Subordinated
Creditors became bound by the terms and provisions of the Existing Subordination
Agreement;

WHEREAS, the Original Subordinated Loan Agreement was amended and restated in
its entirety as set forth in that certain Amended and Restated Tranche A/B and
Tranche C Term Loan Agreement, dated as of June 30, 2005, among the Subordinated
Creditors and certain of the Obligors (as amended by Amendment No. 1 to Tranche
A/B and Tranche C Term Loan Agreement, dated July 20, 2005, and Amendment No. 2
to Tranche A/B and Tranche C Term Loan Agreement, dated November 23, 2005, the
“Existing Subordinated Loan Agreement”).

WHEREAS, on the date hereof $99,999.99 in unpaid principal of the Tranche A/B
Term Loan payable to the Subordinated Creditors pursuant to the Existing
Subordinated Loan Agreement shall be repaid, and the balance of the Tranche A/B
Term Loan, together with all accrued and unpaid interest thereunder shall be
converted into the Preferred Equity Interests (as hereinafter defined), and
contemporaneously therewith the terms and provisions of the Existing
Subordinated Loan Agreement shall be amended to, among other things, reflect
such conversion and extend the maturity date of the Tranche C Term Loan payable
to the Subordinated Creditors pursuant to the Existing Subordinated Loan
Agreement to July 28, 2012 as set forth in that certain Amendment No. 3 to
Tranche A/B and Tranche C Term Loan Agreement, by and among the Obligors and the
Subordinated Creditors (as so amended, the “Subordinated Loan Agreement”);

WHEREAS, on the date hereof the terms and provisions of the Existing Financing
Agreement shall be amended and restated (the “Restatement”) in their entirety as
set forth in that certain Amended and Restated Financing Agreement, dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Financing Agreement”), by and among the Agent, the lenders
from time to time party thereto (the “Lenders”), the Parent, Frederick’s,
Stores, Mail Order and Group;

WHEREAS, it is a condition precedent to the effectiveness of the Restatement
that Group join as a party to the Existing Subordination Agreement and that
contemporaneously therewith the terms and provisions of the Existing
Subordination Agreement be amended and restated in their entirety to subordinate
all indebtedness and other liabilities of the Obligors from time to time
existing in favor of the Subordinated Creditors, including with respect to the
Preferred Equity (as hereinafter defined), to the prior payment in full of all
of the Obligations (as

 

 

-2-

 

--------------------------------------------------------------------------------






defined in the Financing Agreement) of the Obligors from time to time existing
under the Financing Agreement in favor of the Lender Group (as defined in the
Financing Agreement) and to all security interests and other liens securing such
Obligations, in accordance with the terms set forth herein;

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender Group to make and maintain the Revolving Loans and to provide any Letter
of Credit or Letter of Credit Guaranty, (x) each party to the Existing
Subordination Agreement hereby agrees that the Existing Subordination Agreement
is hereby amended and restated in its entirety as follows and (y) each party
hereto hereby agrees as follows:

SECTION 1. Definitions.

(a) Reference is hereby made to the Financing Agreement for a statement of the
terms thereof. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Financing Agreement or, if such term is not
defined in the Financing Agreement, in that certain Security Agreement, dated as
of January 7, 2003, as amended, restated, supplemented or otherwise modified
from time to time, by the Parent, Frederick’s, Stores and Mail Order in favor of
the Agent.

(b) In addition, as used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

“Accounts” means all of each of the Obligor’s now owned or hereafter acquired
right, title, and interest with respect to “accounts” (as that term is defined
in the Uniform Commercial Code), and any and all supporting obligations in
respect thereof.

“Agent” has the meaning set forth in the introductory paragraph hereto.

“Collateral” means all of each Obligor’s presently existing and hereafter
acquired personal property, fixtures and real property, wherever located and
whether now owned or hereafter acquired, of every kind and description, tangible
or intangible, including, without limitation, all Accounts; all Chattel Paper
(whether tangible or electronic); all Commercial Tort Claims; all Deposit
Accounts, all cash, and all other property from time to time deposited therein
and the monies and property in the possession or under the control of the Agent,
any Lender or any Subordinated Creditor or any affiliate, representative, agent
or correspondent of the Agent, such Lender or such Subordinated Creditor; all
Documents; all Equipment; all General Intangibles (including, without
limitation, Payment Intangibles); all Goods; all Instruments; (including,
without limitation, Promissory Notes); all Inventory; all Investment Property;
all Negotiable Collateral; all Real Property and leases for Real Property; all
Intellectual Property and all Licenses; all Letter-of-Credit Rights and
Supporting Obligations; all other tangible and intangible personal property of
such Obligor (whether or not subject to the Code), including, without
limitation, the Website Collateral, all bank and other accounts and all cash and
all investments therein, all proceeds, products, offspring, accessions, rents,
profits, income, benefits, substitutions and replacements of and to any of the
property of such Obligor described in the preceding clauses of this definition
(including, without limitation, any proceeds of insurance

 

 

-3-

 

--------------------------------------------------------------------------------






thereon and all causes of action, claims and warranties now or hereafter held by
such Obligor in respect of any of the items listed above), and all Books,
correspondence, files and other Records, including, without limitation, all
tapes, desks, cards, Software, data and computer programs in the possession or
under the control of such Obligor or any other Person from time to time acting
for such Obligor that at any time evidence or contain information relating to
any of the property described in the preceding clauses of this definition or are
otherwise necessary or helpful in the collection or realization thereof; and all
Proceeds, including all Cash Proceeds and Noncash Proceeds, and products of any
and all of the foregoing Collateral; in each case, howsoever such Obligor’s
interest therein may arise or appear (whether by ownership, security interest,
claim or otherwise).

“Creditor” means the Agent, the Lenders and the Subordinated Creditors.

“Document” means a Senior Document or a Subordinated Document.

“Enforcement Action” means any action by any Creditor to enforce payment or
performance by any Obligor of any of its Senior Obligations or Subordinated
Obligations, including, without limitation, any of the following:

(a) the acceleration of the maturity of all or any part of any Indebtedness of
any Obligor;

(b) the giving of any notice by any Subordinated Creditor to an Obligor
following the occurrence of an “Event of Default” (as defined in the
Subordinated Loan Agreement), the taking of any action with any Governmental
Authority or the commencement or pursuit of any action, suit or other proceeding
against any Obligor, or the enforcement of any other rights or remedies against
any Obligor under or with respect to all or any part of any other rights or
remedies against any Obligor under or with respect to all or any part of any
Indebtedness of such Obligor, whether by administrative proceeding, action at
law, suit in equity, arbitration proceeding or any other similar proceeding
(including, without limitation, the commencement or initiation of any Insolvency
Proceeding against any Obligor, or the joining with any other creditor or
creditors of any Obligor to commence or initiate any Insolvency Proceeding
against such Obligor); or

(c) the exercise of any Secured Creditor Remedy.

Notwithstanding the foregoing, the following shall not constitute an
“Enforcement Action” for purposes of this Agreement:

(i) the delivery of any notice of default, provided that such notice does not
accelerate the maturity of all or any part of the Subordinated Obligations or
otherwise exercise any Enforcement Action;

(ii) the acceleration of the Subordinated Obligations upon or following the
acceleration of the Senior Obligations; and

 

 

-4-

 

--------------------------------------------------------------------------------






(iii) the filing by a Subordinated Creditor of a proof of claim in an Insolvency
Proceeding.

“Equipment” means all of each Obligor’s now owned or hereafter acquired right,
title, and interest with respect to “equipment” as that term is defined in the
Uniform Commercial Code, including machinery, machine tools, motors, furniture,
furnishings, fixtures, vehicles (including motor vehicles), tools, parts, goods
(other than consumer goods, farm products, or Inventory), wherever located,
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

“Existing Subordinated Loan Agreement” has the meaning set forth in the recitals
hereto.

“Financing Agreement” has the meaning set forth in the recitals hereto.

“Insolvency Proceeding” means any voluntary or involuntary insolvency,
bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up of an entity.

“Inventory” means all of each Obligor’s now owned or hereafter acquired right,
title, and interest with respect to “inventory” as that term is defined in the
Uniform Commercial Code, including goods held for sale or lease or to be
furnished under a contract of service, goods that are leased by any Obligor as
lessor, goods that are furnished by any Obligor under a contract of service, and
raw materials, work in process, or materials used or consumed in any Obligor
business.

“Investment Property” means all of Obligors’ now owned or hereafter acquired
right, title and interest with respect to “investment property” as that term is
defined in the Uniform Commercial Code, and any and all supporting obligations
in respect thereof.

“Lenders” has the meaning set forth in the recitals hereto.

“Negotiable Collateral” means all of each Obligor’s now owned and hereafter
acquired right, title, and interest with respect to letters of credit, letter of
credit rights, instruments, promissory notes, drafts, documents, and chattel
paper (including electronic chattel paper and tangible chattel paper), and any
and all supporting obligations in respect thereof.

“Obligor” has the meaning set forth in the introductory paragraph hereto.

“Original Subordinated Loan Agreement” has the meaning set forth in the recitals
hereto.

“Payment in Full” means the full payment in cash, in immediately available
funds, of all the Senior Obligations (whether or not any of the Senior
Obligations shall have been voided, disallowed or subordinated pursuant to any
provision of the Bankruptcy Code, any applicable state fraudulent conveyance
law, any other law in connection with an Insolvency Proceeding or otherwise)
after (i) the termination of the Revolving Credit Commitments, (ii) (A)

 

 

-5-

 

--------------------------------------------------------------------------------






the termination of all Letters of Credit and all Letter of Credit Guaranties or
(B) the receipt by the Agent of cash collateral (or, if requested by an Obligor
and if acceptable to the Agent in its sole discretion, a letter of credit issued
for the account of the applicable Obligors and at the expense of the applicable
Obligors, in form and substance satisfactory to the Agent, by an issuer
acceptable to the Agent and payable to the Agent as beneficiary) in such amounts
as the Agent determines are reasonably necessary to secure the Agent and the
Lenders from loss, cost, damage or expense, including attorneys’ fees, costs and
expenses, in connection with any issued and outstanding Letters of Credit and
Letter of Credit Guaranties, and (iii) the receipt by the Agent of cash
collateral (or, if requested by an Obligor and if acceptable to the Agent in its
sole discretion, a letter of credit issued for the account of the applicable
Obligors and at the expense of the applicable Obligors, in form and substance
satisfactory to the Agent, by an issuer acceptable to the Agent and payable to
the Agent as beneficiary) in such amounts as the Agent determines are reasonably
necessary to secure the Agent and the Lenders from loss, cost, damage or
expense, including attorneys’ fees, costs and expenses, in connection with any
other contingent Obligations, including checks or other payments provisionally
credited to the Obligations and/or as to which the Agent or any Lender has not
yet received payment in full in cash. All Letters of Credit and Letter of Credit
Guaranties shall be cash collateralized (or collateralized by such letter of
credit) by an amount equal to one hundred four percent (104%) of the greatest
amount for which the Letters of Credit and Letter of Credit Guaranties then
existing may be drawn, plus the amount of any fees and expenses payable in
connection therewith through the end of the latest expiration date of any such
Letters of Credit and Letter of Credit Guaranties. The expressions “prior
payment in full”, “payment in full”, “paid or satisfied in full” and “paid in
full” (whether or not such expressions are capitalized) and other similar
phrases shall have correlative meanings.

“Permitted Acceleration Event” means the occurrence of an “Event of Default” (as
defined in the Subordinated Loan Agreement) by reason of the failure of
Frederick’s to pay interest on the Tranche C Term Loan in a stated amount and on
a stated date of payment thereof as set forth in the Subordinated Loan Agreement
as in effect on the date hereof.

“Permitted Payments” has the meaning set forth in Section 3(a) hereof.

“Predecessor Subordinated Loan Creditors” has the meaning set forth in the
recitals hereto.

“Preferred Equity Interest Payments-in-Kind” means shares of Series A 7.5%
Convertible Preferred Stock of Group issued to the Subordinated Creditors as
dividends on their Preferred Equity Interests.

“Preferred Equity Interests” means the shares of Series A 7.5% Convertible
Preferred Stock of Group issued to the Subordinated Creditors pursuant to the
Debt Conversion Agreement, dated January 28, 2008, by and among Group and the
Subordinated Creditors and any Preferred Equity Interest Payments-in-Kind with
respect thereto.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Obligor and the improvements thereto.

 

 

-6-

 

--------------------------------------------------------------------------------






“Restated Certificate” means the Restated Certificate of Incorporation of Movie
Star, Inc. filed with the New York Secretary of State on January 28, 2008.

“Restatement” has the meaning set forth in the recitals hereto.

“Secured Creditor Remedies” means any action by a Creditor in furtherance of the
sale, foreclosure, realization upon, or the repossession or liquidation of any
of the Collateral, including, without limitation: (i) the exercise of any
remedies or rights of a “secured party” under Article 9 of the Uniform
Commercial Code, such as, without limitation, the notification of account
debtors; (ii) the exercise of any remedies or rights as a mortgagee or
beneficiary (or by the trustee on behalf of the beneficiary), including, without
limitation, the appointment of a receiver, or the commencement of any
foreclosure proceedings or the exercise of any power of sale, including, without
limitation, the placing of any advertisement for the sale of any Collateral;
(iii) the exercise of any remedies available to a judgment creditor; (iv) the
exercise of any rights of forfeiture, recession or repossession of any assets;
(v) the exercise of any set-off rights, including, without limitation, any
set-off rights for the collection of any amounts due in respect of any of the
Senior Obligations or Subordinated Obligations; or (vi) any other remedy
available in respect of the Collateral available to such Creditor under any
Document to which it is a party or under applicable law, provided that Secured
Creditor Remedies shall not include any action taken by a Creditor solely to (A)
correct any mistake or ambiguity in any Documents or (B) remedy or cure any
defect in or lapse of perfection of the lien of a Creditor in the Collateral.

“Senior Documents” means the Financing Agreement and the other Loan Documents,
each as amended or otherwise modified from time to time.

“Senior Obligations” means all indebtedness, obligations and other liabilities
of the Obligors or any Subsidiary of any Obligor, or any Loan Party, in favor of
the Lender Group under the Senior Documents (including, without limitation, Bank
Product Obligations), whether for principal, interest (including interest
accruing subsequent to the filing of any petition initiating any Insolvency
Proceeding, whether or not a claim for such interest is allowed in any such
proceeding), guaranteed obligations, fees, premiums, indemnities, costs,
expenses (including, without limitation, auditor, legal and other professional
fees, costs and expenses), or otherwise, in each case whether now existing or
hereafter arising, direct or indirect, absolute or contingent, joint or several,
secured or unsecured, matured or unmatured, monetary or nonmonetary, liquidated
or unliquidated, acquired outright, conditionally or as collateral security from
another, all other indebtedness and liabilities now or hereafter existing in
favor of the Lender Group under the Senior Documents, and all extensions,
renewals, refundings, replacements and modifications of any of the foregoing.

“Specific Collateral” has the meaning set forth in Section 14(a) hereof.

“Subordinated Agent” has the meaning set forth in the introductory paragraph
hereto.

“Subordinated Creditor” has the meaning set forth in the introductory paragraph
hereto.

 

-7-

 

--------------------------------------------------------------------------------






“Subordinated Documents” means the Subordinated Loan Agreement, the agreements,
instruments and documents described in Schedule II hereto, and all other
agreements, instruments and documents hereafter executed by any Obligor or
Subsidiary thereof evidencing, governing or securing or otherwise relating to
any Subordinated Obligation.

“Subordinated Obligations” means all indebtedness, obligations and other
liabilities of each Obligor, and any Subsidiary of an Obligor, in favor of a
Subordinated Creditor, whether created directly or acquired by assignment or
otherwise, all interest thereon and all fees, premiums, costs, expenses and
other amounts payable in respect thereof, whether now existing or hereafter
arising, direct or indirect, absolute or contingent, joint or several, secured
or unsecured, matured or unmatured, monetary or nonmonetary, liquidated or
unliquidated, acquired outright, conditionally or as collateral security from
another, including, without limitation, all such indebtedness, obligations and
other liabilities of each Obligor and its Subsidiaries under or in respect of
(i) subrogation rights under any guaranty or any other rights to be subrogated
to the rights of the holders of the Senior Obligations in respect of payments or
distributions of assets of, or ownership interests in, the Obligors made on the
Senior Obligations, (ii) the Subordinated Documents (including, without
limitation, the Interest Rate Agreements referred to in the Subordinated Loan
Agreement), (iii) any compensation, management fees or consulting fees payable
by any Obligor to any Subordinated Creditor (other than fees payable to a member
of the Board of Directors of Group to the extent expressly permitted by Section
7.02(i) of the Financing Agreement), (iv) any Capital Stock (or warrants,
options or other rights for the purchase thereof) in any Obligor issued or sold
to any Subordinated Creditor (including, without limitation the Preferred Equity
Interests), whether by dividend, redemption, repurchase or otherwise, as
provided under the organizational documents of any Obligor or under any other
agreement, instrument or document, (v) the purchase, lease or license by any
Obligor of property or services outside the ordinary course of business from any
Subordinated Creditor or (vi) the sale of or option to sell any assets by any
Subordinated Creditor to any Obligor.

“Tranche C Term Loan” has the meaning assigned to such term in the Subordinated
Loan Agreement (as in effect on the date hereof).

“Uniform Commercial Code” means the Uniform Commercial Code as adopted in the
State of New York, or in such other jurisdiction as governs the perfection of
the liens and security interests in the Collateral for the purposes of the
provisions hereof relating to such perfection or effect of perfection.

SECTION 2. Agreement to Subordinate.

(a) Each of the Subordinated Creditors and each Obligor (for itself and each of
its Subsidiaries) agrees that (i) the Subordinated Obligations are and shall be
junior and subordinate, to the extent and in the manner hereinafter set forth,
in right of payment to the prior Payment in Full of the Senior Obligations and
(ii) all security interests and other liens on all or any part of the Collateral
securing payment of any Subordinated Obligation or guaranty thereof are and
shall be subordinate, to the fullest extent permitted by law and as hereinafter
set forth, to the Agent’s Liens securing the Senior Obligations notwithstanding
the perfection, order of perfection or failure to perfect, any such Agent’s
Lien, or the filing or recording, order of filing or

 

 

-8-

 

--------------------------------------------------------------------------------






recording or failure to file or record this Agreement or any instrument or other
document in any filing or recording office in any jurisdiction.

(b) Each of the Creditors shall be solely responsible for perfecting and
maintaining the perfection of its Lien on any of the Collateral in which such
party has been granted a lien or security interest. The provisions of this
Agreement are intended solely to govern the respective priorities in the
Collateral as among the Creditors.

SECTION 3. Restrictions on Payments and Actions. (a) No Subordinated Creditor
will ask, demand, sue for, take or receive, directly or indirectly, from any
Obligor, any Subsidiary of such Obligor or any other Loan Party, in cash or
other property (other than Preferred Equity Interest Payments-in-Kind), by
set-off, by realizing upon Collateral, by transfer or in any other manner,
payment of, or security for, any or all of the Subordinated Obligations or
otherwise exercise any Enforcement Action unless and until the Senior
Obligations shall have been Paid in Full; provided, however, that so long as (A)
no Default or Event of Default has then occurred and is continuing (both before
and immediately after the making of such payment), (B) Availability under the
Financing Agreement shall be at least $7,000,000 (both before and immediately
after the making of such payment), and (C) the Agent shall have received at
least five Business Days prior to such payment a certificate by the chief
financial officer of Group, certifying that the conditions set forth in this
proviso have been fully satisfied and demonstrating in reasonable detail the
calculation of Availability at such time, the Subordinated Creditors may
receive, and the Obligors may pay, (x) interest on the Tranche C Term Loan in
the stated amounts and on the stated dates of payment thereof as set forth in
the Subordinated Loan Agreement as in effect on the date hereof and (y)
dividends on the Preferred Equity Interests accumulated pursuant to Section 1(a)
of the Restated Certificate as in effect on the date hereof, at a rate not to
exceed 7.5% per annum on the sum of the original issue price thereof and any
accumulated and unpaid dividends thereon, provided such dividends have been
declared by the Board of Directors of Group (the payments expressly permitted to
be made under this Section 3(a) are hereinafter referred to collectively as the
“Permitted Payments”).

(b) Notwithstanding anything to the contrary contained in paragraph (a) of this
Section 3 or in any other Document, until all of the Senior Obligations have
been Paid in Full, the Subordinated Creditors shall not accelerate the principal
amount due on any of the Subordinated Obligations until at least 180 days after
receipt by the Agent of the written declaration of the Subordinated Agent of the
Permitted Acceleration Event giving rise to such acceleration (which shall
describe in reasonable detail the “Event of Default” under the Subordinated
Documents and the Permitted Acceleration Event), except that the Lenders
acknowledge and agree that pursuant to Section 9.6 of the Subordinated Loan
Agreement (as in effect on the date hereof), the Subordinated Obligations of the
applicable Obligor under the Subordinated Documents will automatically become
due and payable upon the occurrence of any of the Events of Default specified in
Section 9.6 of the Subordinated Loan Agreement.

SECTION 4. Sale and Disposition of Collateral.

(a) If there shall exist either (i) an Event of Default or (ii) an “Event of
Default,” event of default or other similar event under any Subordinated
Document, the Agent shall retain the sole and exclusive right to exercise
(A) the rights of a “secured party” in respect

 

 

-9-

 

--------------------------------------------------------------------------------






of the Collateral, whether under law, including, without limitation, the
Bankruptcy Code, the Uniform Commercial Code, the Financing Agreement, any other
Senior Document or any other agreement, instrument or other document relating to
the Collateral or any of the foregoing or otherwise and (B) the rights of the
mortgagee in respect of the Collateral under any mortgage or otherwise. Each
Subordinated Creditor hereby agrees that any Collateral and all payments or
distributions upon or with respect to any Collateral (including proceeds
thereof) that are received by any Subordinated Creditor by reason of any Lien on
all or any part of the Collateral shall be received in trust for the benefit of
the Agent for the benefit of the Lender Group, shall be segregated from other
funds and property held by such Subordinated Creditor and shall be forthwith
turned over to the Agent in the same form received (with any necessary
endorsement) to be applied (in the case of cash) to or held as Collateral (in
the case of securities or other non-cash property) for the payment or prepayment
of the Senior Obligations until the Senior Obligations shall have been Paid in
Full.

(b) In the event of (i) a taking or threatened taking by condemnation or other
eminent domain of all or any portion of any Real Property (collectively, a
“Taking”) or (ii) the occurrence of a fire or other casualty resulting in damage
to all or any portion of any Collateral (collectively, a “Casualty”):

(i) each Subordinated Creditor hereby waives any right to participate or join in
any adjustment, compromise, or settlement of any claims resulting from a Taking
or a Casualty with respect to any Collateral until the Senior Obligations shall
have been Paid in Full;

(ii) all proceeds received or to be received on account of a Taking and/or
Casualty shall be applied in the manner or manners provided for in the Senior
Documents until the Senior Obligations shall have been Paid in Full, whereupon
such proceeds shall be paid to the Subordinated Creditors for application in
accordance with the Subordinated Documents; and

(iii) each Subordinated Creditor agrees to execute and deliver any documents,
instruments, agreements or further assurances reasonably required by the Agent
to effectuate any of the foregoing.

(c) In the event the Agent consents to any sale, transfer or other disposition
of any of the Collateral, or sells, transfers or otherwise disposes of any of
the Collateral, in each case in connection with the enforcement of its rights as
a secured party (whether prior to, during or after an Insolvency Proceeding),
such sale, transfer or other disposition shall be effective to transfer such
Collateral free of any Lien of any Subordinated Creditor in such Collateral and
each Subordinated Creditor having any Lien on all or any part of the Collateral
shall take such action and execute such documents as shall be necessary or the
Agent shall reasonably request to effect the foregoing. The sole right of each
Subordinated Creditor having any Lien on all or any part of the Collateral with
respect to such Collateral so sold, transferred or otherwise disposed of by the
Agent shall be to receive the proceeds thereof after the Payment in Full of all
Senior Obligations. Each Subordinated Creditor hereby irrevocably appoints the
Agent as such Subordinated Creditor’s attorney-in-fact and proxy, with full
authority in the place and stead of such Subordinated Creditor and in the name
of such Subordinated Creditor or otherwise, from

 

 

-10-

 

--------------------------------------------------------------------------------






time to time in the Agent’s discretion, to take any action and to execute any
instrument which the Agent may deem necessary or advisable to accomplish the
purposes of this Section 4(c).

(d) Each Subordinated Creditor having any Lien on all or any part of the
Collateral acknowledges and agrees with the Agent that such Subordinated
Creditor shall have no right whatsoever to require the Agent to consult with, or
solicit the approval of, such Subordinated Creditor in connection with any sale,
transfer or other disposition of any of the Collateral, including, without
limitation, any such transaction during an Insolvency Proceeding; and each such
Subordinated Creditor agrees to take no action to challenge, restrain or prevent
the consummation of any such transaction.

(e) Notwithstanding any rights or remedies available to any Subordinated
Creditor under any of the Subordinated Documents, applicable law or otherwise,
prior to the time that the Agent and the Lenders shall have been Paid in Full,
the Subordinated Creditors shall not, directly or indirectly, exercise any
Secured Creditor Remedy or take any other Enforcement Action; provided, however,
that if a Permitted Acceleration Event has occurred and is continuing, subject
at all times to the last sentence of this subsection and Sections 2 and 5(b) of
this Agreement, the Subordinated Creditors may, at least 180 days after receipt
by the Agent of the written declaration of the Subordinated Agent of the
Permitted Acceleration Event giving rise to such acceleration (which shall
describe in reasonable detail the “Event of Default” under the Subordinated
Documents and the Permitted Acceleration Event), take any Secured Creditor
Remedy and any other Enforcement Action, but in the case of any Secured Creditor
Remedy only so long as the Agent or the Lenders are not diligently pursuing in
good faith the exercise of its or their Secured Creditor Remedies against, or
diligently attempting to vacate any stay of enforcement of its or their liens
on, any material portion of the Collateral, provided that, notwithstanding the
foregoing, such 180 day period shall be tolled during such time as both the
Agent and the Subordinated Creditors are stayed from enforcing their liens on
any portion of the Collateral. In the event the Agent or any Lender has
commenced any Secured Creditor Remedy on any material portion of the Collateral
and is diligently pursuing such Secured Creditor Remedy, the Subordinated
Creditors shall not take any action of a similar nature with respect to such
Collateral. If any Subordinated Creditor shall attempt any Enforcement Action at
a time when exercise by the Subordinated Creditors of the same shall be
prohibited or restricted under this Agreement, any Obligor, the Agent or the
Lenders may interpose as a defense or plea the making of this Agreement, and the
Agent or the Lenders may intervene and interpose such defense in its or their
name or in the name of any Obligor to restrain the enforcement thereof.
Notwithstanding anything to the contrary contained in this Section 4(e), any
payment or distribution of cash, assets or securities from any proceeds of the
Collateral received by the Subordinated Creditors prior to all Senior
Obligations being Paid in Full, shall be held by the Subordinated Creditors in
trust for and immediately paid over to the Agent for application to the Senior
Obligations until the Senior Obligations have been Paid in Full.

(f) This Section 4 shall not be construed in any way to limit or impair the
right of (i) any Creditor to bid for and purchase any Collateral at any private
or judicial foreclosure upon such Collateral initiated by any other Creditor,
(ii) the Subordinated Creditors to join (but not control) any foreclosure or
other judicial lien enforcement proceeding with respect to such Collateral
initiated by the Agent or the Lenders thereon, so long as it does not

 

 

-11-

 

--------------------------------------------------------------------------------






delay or interfere with the exercise by the Agent or the Lenders of their rights
and (iii) subject to the terms of this Agreement, the right of the Subordinated
Creditors to receive payments from the proceeds of the collection, sale or other
disposition of any Collateral after the Senior Obligations have been Paid in
Full.

SECTION 5. Additional Provisions Concerning Subordination. Each of the
Subordinated Creditors and each Obligor (for itself and each of its
Subsidiaries) agrees as follows:

(a) In the event of any Insolvency Proceeding with respect to any Obligor, or
any Subsidiary of such Obligor,

(i) any payment or distribution of any kind (whether in cash, securities or
other property) which otherwise would be payable or deliverable upon or with
respect to any of the Subordinated Obligations shall be paid or delivered
directly to the Agent, for the benefit of the Lender Group, for application (in
the case of cash) to, or as collateral (in the case of securities or other
non-cash property) for, the payment or prepayment of the Senior Obligations
until the Senior Obligations shall have been Paid in Full;

(ii) the Agent, for the benefit of the Lender Group, may, and is hereby
irrevocably authorized and empowered (in its own name or in the name of the
Subordinated Creditors or otherwise), but shall have no obligation, to, (A)
demand, sue for, collect and receive every payment or distribution referred to
in clause (i) of subsection (a) of this Section 5 and give acquittance therefor,
and (B) if any Subordinated Creditor does not file a proper claim and proof of
debt or other document or amendment thereof in respect of the Subordinated
Obligations owing to such Subordinated Creditor in the form required in any
Insolvency Proceeding prior to ten days before the expiration of the time to
file such claim or other document or amendment thereof, file and prove all
claims therefor and execute and deliver all documents in such Insolvency
Proceeding in the name of such Subordinated Creditor or otherwise in respect of
such claims as the Agent may reasonably determine to be necessary or appropriate
to prevent the loss or forfeiture of such claims; and

(iii) each Subordinated Creditor will duly and promptly take such action as the
Agent may request (A) to collect the Subordinated Obligations owing to such
Subordinated Creditor for the account of the Agent and to file appropriate
claims or proofs of claim with respect thereto, and (B) to collect and receive
any and all payments or distributions which may be payable or deliverable upon
or with respect to the Subordinated Obligations owing to such Subordinated
Creditor.

(b) All payments or distributions upon or with respect to the Subordinated
Obligations which are received by any Subordinated Creditor contrary to the
provisions of this Agreement (including, without limitation, any proceeds of
Collateral received by an Subordinated Creditor pursuant to any Enforcement
Action permitted by Section 4(e)) shall be received in trust for the benefit of
the Agent and the Lender Group, shall be segregated from other funds and
property held by such Subordinated Creditor and shall be forthwith paid over to
the Agent, for the benefit of the Lender Group, in the same form as so received
(with any necessary indorsement) to be applied (in the case of cash) to or held
as collateral (in the case of

 

 

-12-

 

--------------------------------------------------------------------------------






securities or other non-cash property) for the payment or prepayment of the
Senior Obligations until the Senior Obligations shall have been Paid in Full.

(c) The Agent is hereby authorized to demand specific performance of this
Agreement at any time when any Subordinated Creditor shall have failed to comply
with any of the provisions of this Agreement applicable to such Subordinated
Creditor whether or not any Obligor, or any Subsidiary of such Obligor, shall
have complied with any of the provisions hereof applicable to such Obligor, and
each Subordinated Creditor hereby irrevocably waives any defense based on the
adequacy of a remedy at law which might be asserted as a bar to such remedy of
specific performance.

SECTION 6. Legend; Further Assurances.

(a) Each Obligor and each Subordinated Creditor will cause each Subordinated
Document and any other agreement, instrument or document evidencing, governing
and/or relating to any Subordinated Obligation (whether now existing or
hereafter executed), except for officers’ certificates and similar documents, to
be indorsed with the following legend:

“The indebtedness evidenced or secured by this instrument is subordinated to the
prior payment in full of the Senior Obligations (as defined in the Amended and
Restated Intercreditor and Subordination Agreement hereinafter referred to)
pursuant to, and to the extent provided in, the Amended and Restated
Intercreditor and Subordination Agreement, dated as of January 28, 2008 (as
amended or otherwise modified from time to time, the “Subordination Agreement”),
made by the Subordinated Creditors and Obligors referred to therein in favor of
Wells Fargo Retail Finance II, LLC, as agent, all as referred to in such
Subordination Agreement.”

(b) Each of the Subordinated Creditors and each Obligor will (i) mark its books
of account in such a manner as shall be effective to give proper notice of the
effect of this Agreement and (ii) in the case of any Subordinated Obligation
owing to such Subordinated Creditor which is not evidenced by any instrument,
upon the Agent’s request, cause such Subordinated Obligation to be evidenced by
an appropriate instrument or instruments indorsed with the above legend. Each of
the Subordinated Creditors and each Obligor will, at its expense and at any time
and from time to time, promptly execute and deliver all further instruments and
other documents, and take all further action, that may be necessary or, in the
reasonable opinion of the Agent, desirable, or that the Agent may reasonably
request, in order to protect any right or interest granted or purported to be
granted hereby or to enable the Agent to exercise and enforce its rights and
remedies hereunder.

(c) Each Subordinated Creditor will promptly deliver to the Agent a copy of each
Subordinated Document which is executed and delivered by or in favor of such
Subordinated Creditor after the Effective Date promptly after the execution and
delivery thereof.

 

 

-13-

 

--------------------------------------------------------------------------------






SECTION 7. Negative Covenants of the Subordinated Creditor. So long as the
Senior Obligations have not been Paid in Full, each Subordinated Creditor agrees
that such Subordinated Creditor will not, without the prior written consent of
the Agent:

(a) ask, demand, sue for, take, accept or receive (directly or indirectly) any
payment of principal or interest in respect of the Subordinated Debt, other than
Permitted Payments;

(b) (i) cancel or otherwise discharge any Subordinated Obligation payable to
such Subordinated Creditor or reduce the amount secured by, or release, any
security interest or other lien securing any Subordinated Obligation payable to
such Subordinated Creditor (except after the Senior Obligations have been Paid
in Full), (ii) subordinate any Subordinated Obligation payable to such
Subordinated Creditor to any indebtedness of any Obligor, or any Subsidiary of
any Obligor, other than the Senior Obligations, (iii) obtain or otherwise
receive the benefit of any Lien on any collateral securing any of the
Subordinated Obligations payable to such Subordinated Creditor, or obtain or
otherwise receive the benefit of any guaranty with respect to any of the
Subordinated Obligations payable to such Subordinated Creditor, or (iv)
subordinate any security interest or other lien securing any Subordinated
Obligation payable to such Subordinated Creditor to any security interest or
other lien in favor of any Person other than the Agent;

(c) sell, assign, pledge, encumber or otherwise dispose of any Subordinated
Obligation payable to such Subordinated Creditor or any collateral securing any
Subordinated Obligation payable to such Subordinated Creditor, unless such sale,
assignment, pledge, encumbrance or disposition is made expressly subject to this
Agreement;

(d) permit any Subordinated Document pertaining to any Subordinated Obligation
payable to such Subordinated Creditor or the terms of any such Subordinated
Obligation to be amended or otherwise modified in any respect;

(e) declare any or all of the Subordinated Obligations payable to such
Subordinated Creditor due and payable prior to the date fixed therefor or
otherwise take any Enforcement Action with respect to any Subordinated
Obligation payable to such Subordinated Creditor except as otherwise expressly
permitted by this Agreement; or

(f) commence, or join with any creditor other than the Agent or a Lender in
commencing, any Insolvency Proceeding with respect to any Obligor, or any
Subsidiary of any Obligor.

SECTION 8. Obligations Unconditional.

(a) All rights and interests of the Agent hereunder, and all agreements and
obligations of each Subordinated Creditor, each Obligor and each Subsidiary of
any Obligor, shall remain in full force and effect irrespective of: (i) any lack
of validity or enforceability of any Senior Document or any other agreement or
instrument relating thereto, (ii) any change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the Senior
Obligations, or any other amendment or waiver of or any consent to departure
from any

 

 

-14-

 

--------------------------------------------------------------------------------






Senior Document, (iii) any exchange or release of, or non-perfection of any lien
on or security interest in, any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Senior Obligations, (iv) all other notices, demands and protests, and all other
formalities of every kind in connection with the enforcement of the Senior
Obligations or of the obligations of the Subordinated Creditors and the Obligors
hereunder, the omission of or delay in which, but for the provisions of this
Section 8, might constitute grounds for relieving a Subordinated Creditor or an
Obligor of its obligations hereunder, (v) any requirement that the Agent
protect, secure, perfect or insure any security interest or other lien or any
property subject thereto or exhaust any right to take any action against an
Obligor or any other Person or any Collateral, or (vi) any other circumstance
which might otherwise constitute a defense available to, or a discharge of, any
Obligor, or any Subsidiary of any Obligor, in respect of any of the Senior
Obligations or a Subordinated Creditor or any Obligor, or any Subsidiary of such
Obligor, in respect of this Agreement.

(b) This Agreement shall continue to be effective or shall be reinstated, as the
case may be, if at any time any payment of any of the Senior Obligations is
rescinded or must otherwise be returned by a Lender or the Agent upon the
commencement of an Insolvency Proceeding with respect to any Obligor or
otherwise, all as though such payment had not been made.

SECTION 9. Waivers. Each of the Subordinated Creditors and each Obligor (for
itself and its Subsidiaries) hereby waives (i) promptness and diligence, (ii)
notice of acceptance and notice of the incurrence of any Senior Obligation by an
Obligor, (iii) notice of any actions taken by any Lender, the L/C Issuer, the
Agent or any Obligor under any Senior Document or any other agreement,
instrument or document relating thereto, (iv) all other notices, demands and
protests, and all other formalities of every kind in connection with the
enforcement of the Senior Obligations or of the obligations of a Subordinated
Creditor or any Obligor, and any Subsidiary of such Obligor, hereunder, the
omission of or delay in which, but for the provisions of this Section 9, might
constitute grounds for relieving a Subordinated Creditor or any Obligor, or any
Subsidiary of such Obligor, of their obligations hereunder, (v) any right to
compel the Agent or any Lender to marshall any of the Collateral or to seek
payment from any particular assets of any Obligor or from any third party, or
(vi) any requirement that any Lender, the L/C Issuer or the Agent protect,
secure, perfect or insure any security interest or other Lien or any property
subject thereto or exhaust any right to take any action against an Obligor or
any other Person or any Collateral.

SECTION 10. Subrogation. No payment or distribution to the Agent pursuant to the
provisions of this Agreement shall entitle any Subordinated Creditor to exercise
any rights of subrogation in respect thereof until the Senior Obligations shall
have been Paid in Full. After all Senior Obligations shall have been Paid in
Full, each Subordinated Creditor shall be, to the extent permitted by applicable
law, subrogated to the rights of the Agent and the Lenders to thereafter receive
payments or distributions of cash, property or securities payable or
distributable on account of the Subordinated Obligations, to the extent of all
payments and distributions paid over to or for the benefit of the Agent and the
Lenders by such Subordinated Creditors pursuant to this Agreement.

 

 

-15-

 

--------------------------------------------------------------------------------






SECTION 11. Representations and Warranties.

(a) Obligors. Each Obligor hereby represents and warrants as follows:

(i) The aggregate principal amount of the Subordinated Obligations that are
payable to each Subordinated Creditor currently outstanding is set forth in
Schedule II hereto.

(ii) Each Subordinated Document constitutes the legal, valid and binding
obligation of each Obligor, enforceable against such Obligor in accordance with
its terms.

(iii) Schedule II hereto contains a complete and correct description of all
instruments, agreements and other writings evidencing, governing, guaranteeing
or securing any Subordinated Obligation, and true and complete copies thereof
(including any amendments or other modifications thereto) have been delivered to
the Agent prior to the Effective Date.

(iv) Except for the Subordinated Obligations described in Schedule II hereto,
there are no Subordinated Obligations of any Obligor to any Subordinated
Creditor. Except for the Subordinated Documents described in Schedule II hereto,
there are no instruments, agreements or other arrangements, written or oral, in
respect of the Subordinated Obligations.

(v) The Lenders have received a true, correct and complete copy of each
agreement, instrument and document described in Schedule II hereto

(b) Subordinated Creditors. Each Subordinated Creditor hereby represents and
warrants as follows:

(i) The aggregate principal amount of the Subordinated Obligations that are
payable to such Subordinated Creditor currently outstanding is set forth in
Schedule II hereto.

(ii) Schedule II hereto contains a complete and correct description of all
instruments, agreements and other writings evidencing, governing, guaranteeing
or securing any Subordinated Obligation, and true and complete copies thereof
(including any amendments or other modifications thereto) have been delivered to
the Agent prior to the Effective Date.

(iii) All of the Subordinated Obligations payable to such Subordinated Creditor
are owned by such Subordinated Creditor free and clear of any Lien arising by,
through or under such Subordinated Creditor.

(c) Creditors. Each of the Agent and the Subordinated Creditors hereby
represents and warrants as follows:

(i) Such Creditor is an organization validly existing and in good standing under
the laws of its jurisdiction of formation and has all requisite power and
authority to execute, deliver and perform this Agreement.

 

 

-16-

 

--------------------------------------------------------------------------------






(ii) The execution, delivery and performance by such Creditor of this Agreement
have been duly authorized by all necessary action on the part of such Creditor,
and do not and will not contravene any of its organizational documents or any
treaty, statute, law or regulation or any contractual restriction binding on or
affecting such Creditor.

(iii) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other regulatory body is required for
the due execution, delivery and performance by such Creditor of this Agreement.

(iv) This Agreement constitutes the legal, valid and binding obligation of such
Creditor, enforceable against such Creditor in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

SECTION 12. Expenses. The Subordinated Creditors and the Obligors agree, jointly
and severally, to pay upon demand to the Agent the amount of any and all costs
and expenses, including the fees and expenses of counsel for the Agent, which
the Agent may incur in connection with the exercise or enforcement of any of the
rights or interests of the Agent hereunder.

SECTION 13. Notices. All notices and other communications provided for hereunder
or otherwise relating to this Agreement shall be in writing and shall be mailed,
telecopied or delivered, if to a Subordinated Creditor, at Fursa Alternative
Strategies LLC, 444 Merrick Road, Lynbrook, NY 11563, Attention: Patrick
Brennan; if to an Obligor, to it at its address set forth in or pursuant to the
Financing Agreement; if to the Agent, to it at its address set forth in or
pursuant to the Financing Agreement; or as to any such Person at such other
address as shall be designated by such Person in a written notice to each such
other Person complying as to delivery with the terms of this Section 13. All
notices and communications sent in accordance with this Section 13 shall be
effective, (i) if mailed, when received or three days after deposited in the
mails, whichever occurs first, (ii) if telecopied, when transmitted and
confirmation received, or (iii) if delivered, upon delivery.

SECTION 14. Collateral.

(a) Priority of Liens. Each Subordinated Creditor hereby confirms that
regardless of the relative times of attachment or perfection thereof, and
regardless of anything in any Subordinated Document or any Senior Document to
the contrary, any security interests or liens granted from time to time to the
Agent in the Collateral as security for the Senior Obligations shall in all
respects be first and senior security interests and liens, superior to any
security interests or liens at any time granted to such Subordinated Creditor in
the Collateral as security for the Subordinated Obligations. The priorities
specified herein are applicable irrespective of the time or order of attachment
or perfection of security interests or the time or order of filing of financing
statements. Each Subordinated Creditor agrees not to seek to challenge, to
avoid, to subordinate or to contest or directly or indirectly to support any
other Person in challenging, avoiding, subordinating or contesting in any
judicial or other proceeding, including, without limitation, any Insolvency
Proceeding involving any Obligor or other Person, the priority, validity,
extent, perfection or enforceability of any Lien held by the Agent or any

 

 

-17-

 

--------------------------------------------------------------------------------






Lender in all or any part of the Collateral. The Agent hereby acknowledges, for
purposes of Section 9-611 of the Uniform Commercial Code, the receipt of
notification of the junior security interest of the Subordinated Creditors in
property of the Obligors described in the Subordinated Documents with respect to
the Subordinated Obligations as such Subordinated Documents are described in
Schedule II hereto (the “Specific Collateral”) granted as security for the
Subordinated Obligations. The Agent acknowledges for purposes of the Uniform
Commercial Code that the Agent and other Creditors may from time to time hold a
possessory security interest in the Specific Collateral, and that such property
shall also be held on behalf of and for the benefit of the Subordinated
Creditors, but without imposing any other obligations or responsibilities
whatsoever on the Agent. Notwithstanding the foregoing, (i) if any Subordinated
Creditor has possession of any of the Collateral prior to the date the Senior
Obligations have been Paid in Full, such Subordinated Creditor shall hold such
Collateral in trust and shall immediately deliver such Collateral to the Agent,
and (ii) the Agent agrees that at such time as the Senior Obligations have been
Paid in Full and any of the Specific Collateral is released from the Agent’s
Lien, any instrument evidencing the same shall be delivered to the Subordinated
Agent, to be held as security for the Subordinated Obligations. In addition, if,
after the Agent exercises its rights with respect to the Specific Collateral and
the Senior Obligations shall have been Paid in Full, a surplus remains that
would otherwise be paid to an Obligor, unless the Agent shall be directed
otherwise by a court or by the Subordinated Agent, the Agent shall deliver such
surplus to the Subordinated Agent.

(b) Agent’s Discretion. In foreclosing or realizing on the Agent’s Lien on any
of the Collateral, the Agent may proceed in any manner (either individually or
collectively with any other remedies available to it) which the Agent, in its
sole and absolute discretion, shall choose, even though a higher price might
have been realized if the Agent had proceeded to foreclose or realize on its
security interests and/or liens in another manner, provided that any such sale
or other disposition of the Collateral by the Agent shall be commercially
reasonable. The Agent and the Lenders hereby reserve the right, in their sole
and absolute discretion (and without in any way diminishing or altering its
rights hereunder or the subordination provisions contained herein), to modify,
amend, waive or release any of the terms of the Financing Agreement and other
Senior Documents and any other agreement, instrument and other document relating
to any of the foregoing or the Obligations and to exercise or refrain from
exercising any powers or rights which it may have thereunder. Except as set
forth in Section 14(e), nothing herein shall be deemed to obligate the Agent to
foreclose or realize or take any action whatsoever with respect to any of the
Collateral.

(c) No Liability. Subject to Section 14(e), the Agent shall have no liability
whatsoever to any Subordinated Creditor in respect of any of the Collateral, and
each Subordinated Creditor hereby waives and releases the Agent from any
liability whatsoever that might otherwise arise in connection herewith or any of
the Collateral. Without limiting the foregoing, each of the Agent and its
officers, members, directors, employees and agents (i) shall have no duties or
responsibilities whatsoever with respect to any Subordinated Creditor, (ii)
shall not be responsible to any Subordinated Creditor for any recitals,
statements, representations or warranties contained in any agreement between or
among any Subordinated Creditor, any Obligor or any third party, (iii) shall not
be responsible to any party for any recitals, statements, representations or
warranties contained in any agreement relating to the value, validity,

 

 

-18-

 

--------------------------------------------------------------------------------






effectiveness, genuineness, enforceability, perfection or sufficiency of this
Agreement or of any other agreement, instrument or document purporting to grant
the Agent or any Subordinated Creditor any rights in or to, or to perfect any
security interest in, any of the Collateral, (iv) shall not be required to
initiate or conduct any litigation, collection proceedings or any other
proceedings whatsoever with respect to any of the Collateral, and (v) shall have
no duty to collect any sums due in respect of any of the Collateral or to
protect or preserve rights pertaining thereto.

(d) Release of Collateral. Without limiting any of the rights (including any of
the foreclosure rights) of the Agent and the Lenders under any of the Senior
Documents or under the provisions of any applicable law, if, at the request of
any Obligor or any Subsidiary of any Obligor in connection with a sale by any
Obligor or any Subsidiary of any Obligor or its equity holders of any of the
properties and assets or ownership interests of such Obligor or Subsidiary, the
Agent, on behalf of the Lender Group, releases or discharges any Lien on any
Collateral that is subject to a Lien in favor of a Subordinated Creditor, such
Collateral shall thereupon be deemed to have been released, automatically and
immediately (simultaneously therewith and with such sale of Collateral) from all
Liens in favor of any Subordinated Creditor, and each of the affected
Subordinated Creditors shall be deemed to have absolutely, irrevocably and
unconditionally consented to such sale; provided, however, that the proceeds of
any such sale shall be applied, first, in accordance with the Financing
Agreement until the Senior Obligations shall have been Paid in Full, with the
balance, if any, to be applied to the holder of any Lien on such item of
Collateral. Each of the Subordinated Creditors further agrees that, not more
than two Business Days following written request by the Agent therefor, it will
execute, deliver and file, at its expense, any and all such termination
statements, lien releases, mortgage discharges and other agreements and
instruments as the Agent or the Required Lenders reasonably deem(s) necessary or
appropriate in order to give effect to the preceding sentence and hereby
irrevocably authorizes the Agent or the Required Lenders, as applicable, to file
and record the same upon a sale and release of such Collateral under this
Section 14. Each of the Subordinated Creditors hereby irrevocably appoints the
Agent as such Person’s attorney-in-fact and proxy, with full authority in the
place and stead of such Subordinated Creditor and in the name of such
Subordinated Creditor or otherwise, from time to time in the Agent’s discretion,
to take any action and to execute any instrument which the Agent may deem
necessary or advisable to accomplish the purposes of this Agreement.

(e) Commercially Reasonable Standard. Anything contained in this Agreement to
the contrary notwithstanding, to the extent required by Section 9-610(b) of the
Uniform Commercial Code, every aspect of a disposition of Collateral including
the method, manner, time, place, and other terms, must be commercially
reasonable.

SECTION 15. Bankruptcy Issues.

(a) Except as provided in this Section 15, this Agreement shall continue in full
force and effect after the commencement of an Insolvency Proceeding (all
references herein to Obligors being deemed to apply to Obligors as
debtor-in-possession and to a trustee for Obligors’ estates in a Bankruptcy
Case), and shall apply with full force and effect with respect to all Collateral
acquired by such Obligors, and to all Indebtedness incurred by Obligors and
owing to any Lender, subsequent to such commencement.

 

 

-19-

 

--------------------------------------------------------------------------------






(b) If any Obligor shall become subject to a Bankruptcy Case, and if the Agent
and the Lenders shall desire to permit the use of cash collateral or to provide
post-petition financing to such Obligor, the Subordinated Creditors agrees as
follows: (i) adequate notice to the Subordinated Creditors shall be deemed to
have been provided for such use of cash collateral or post-petition financing if
the Subordinated Creditors receive notice thereof at least five (5) Business
Days prior to any hearing on a request to approve such use of cash collateral or
post-petition financing; and (ii) no objection will be raised by the
Subordinated Creditors to any such use of cash collateral or such post-petition
financing by the Agent and the Subordinated Creditors, on the grounds of a
failure to provide adequate protection for the junior liens and security
interests of the Subordinated Creditors in the Collateral, provided that (A) in
the case of any post-petition financing, the interest rate, fees, advance rates,
lending sublimits and limits and other terms are commercially reasonable under
the circumstances, and (B) the Subordinated Creditors are granted the same liens
and security interests on the post-petition Collateral that may be granted to or
for the benefit of the Agent and the Lenders, junior only to the liens or
security interests of the Agent and the Lenders therein.

(c) In the event of any Insolvency Proceeding with respect to an Obligor, unless
the Agent shall consent in writing, (i) if the Agent shall consent to any use,
sale or lease of any Collateral (pursuant to Section 363(f) of the Bankruptcy
Code or otherwise), each Subordinated Creditor having a Lien on all or any part
of the Collateral, (A) shall not object to such use, sale or lease of such
Collateral, (B) shall be deemed to have consented to such use, sale or lease of
such Collateral, and (C) shall (promptly after the written request of the Agent)
consent in writing to such use, sale or lease of such Collateral, (ii) no
Subordinated Creditor shall seek relief from the automatic stay imposed pursuant
to Section 362 of the Bankruptcy Code in order to exercise any rights or
remedies in respect of any of the Collateral, (iii) no Subordinated Creditor
shall object to or otherwise file any motion seeking to prevent the Agent from
obtaining relief from the automatic stay imposed pursuant to Section 362 of the
Bankruptcy Code in order to exercise any rights or remedies in respect of any of
the Collateral, and (iv) no Subordinated Creditor shall assert any right to
require adequate protection of its interest in any Collateral to the extent that
an Obligor, as a debtor under the Bankruptcy Code, seeks to subject any of the
Collateral to a security interest to secure Indebtedness.

SECTION 16. Miscellaneous.

(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Subordinated Creditor, the Obligors and the
Agent, and no waiver of any provision of this Agreement, and no consent to any
departure therefrom, shall be effective unless it is in writing and signed by
the Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

(b) No failure on the part of the Agent to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or

 

 

-20-

 

--------------------------------------------------------------------------------






unenforceability without invalidating the remaining portions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.

(d) This Agreement shall (i) be binding on the Creditors and the Obligors, and
any Subsidiaries of any Obligor, and their respective successors and assigns,
(ii) inure, together with all rights and remedies of the Agent hereunder, to the
benefit of the Agent, any Person appointed as successor Agent in accordance with
the terms of the Financing Agreement and the Lenders, and (iii) inure, together
with all rights and remedies of the Subordinated Agent hereunder, to the benefit
of the Subordinated Agent, any Person appointed as successor Subordinated Agent
in accordance with the terms of the Subordinated Loan Agreement and the
Subordinated Creditors. The Agent may assign or otherwise transfer its rights
under any Senior Document (including this Agreement), to any other Person
appointed as successor Agent in accordance with the terms of the Financing
Agreement, and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to the Agent therein or otherwise. The
Subordinated Agent may assign or otherwise transfer its rights under any
Subordinated Document (including this Agreement), to any other Person appointed
as successor Subordinated Agent in accordance with the terms of the Subordinated
Loan Agreement, and such other Person shall thereupon become vested with all of
the benefits in respect thereof granted to the Subordinated Agent therein or
otherwise. None of the rights or obligations of any Obligor hereunder may be
assigned or otherwise transferred without the prior written consent of the Agent
except as expressly otherwise provided herein.

(e) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

(f) Each Subordinated Creditor and each Obligor (on behalf of itself and each of
its Subsidiaries) hereby irrevocably and unconditionally:

(i) Submits for such Person and the property of such Person in any action, suit
or proceeding relating to this Agreement or any other Senior Document to which
such Person is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the Supreme Court
for New York County in the State of New York, the United States District Court
for the Southern District of New York, and appellate courts thereof;

(ii) Agrees that any such action, suit or proceeding may be brought in such
courts and waives any objection that such Person may now or hereafter have to
the venue of any such action, suit or proceeding in any such court or that such
action, suit or proceeding was brought in an inconvenient court and agrees not
to plead or claim the same;

(iii) Irrevocably consents to the service of any and all process in any such
action, suit or proceeding by the mailing of copies by registered or certified
mail (or any substantially similar form of mail), postage prepaid, of such
process to such Person at its address specified in Section 13 hereof (it being
expressly understood and agreed that any final judgment in any such action, suit
or proceeding referred to in clause (i) above shall be conclusive and may be
enforced in

 

 

-21-

 

--------------------------------------------------------------------------------






other jurisdictions by suit on the judgment or in any other manner provided by
law);

(iv) Agrees that nothing herein shall affect the right of the Agent to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

(v) To the extent that such Person has or hereafter may acquire any immunity
from jurisdiction of any court from any legal process (whether through service
of notice, attachment prior to judgment, attachment in aid of execution or
otherwise) with respect to itself or any of its property, such Person hereby
irrevocably and unconditionally waives such immunity in respect of its
obligations under this Agreement and the other Senior Documents.

 

(g) EACH SUBORDINATED CREDITOR, EACH OBLIGOR, EACH SUBSIDIARY OF AN OBLIGOR AND
THE AGENT (BY ITS ACCEPTANCE OF THIS AGREEMENT) HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING THIS AGREEMENT, ANY SENIOR DOCUMENT OR ANY AMENDMENT,
MODIFICATION OR OTHER DOCUMENT NOW OR HEREAFTER DELIVERED IN CONNECTION WITH ANY
OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

 

-22-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized,
as of the date first above written.

 

 

 

 

AGENT:

 

 

 

 

 

 

 

WELLS FARGO RETAIL FINANCE II, LLC
as Agent

 



 


By: 

/s/ Jennifer Cann

 

 

 

 

Name: Jennifer Cann

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

OBLIGORS:

 

 

 

 

 

 

 

FOH HOLDINGS, INC.

 



 


By: 

/s/ Gary Marcotte

 

 

 

 

Name: Gary Marcotte

 

 

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

FREDERICK’S OF HOLLYWOOD GROUP INC.

 



 


By: 

/s/ Thomas Rende

 

 

 

 

Name: Thomas Rende

 

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

FREDERICK’S OF HOLLYWOOD, INC.

 



 


By: 

/s/ Gary Marcotte

 

 

 

 

Name: Gary Marcotte

 

 

 

 

Title: Chief Operating Officer

 

 

--------------------------------------------------------------------------------






 

 

 

 

FREDERICK’S OF HOLLYWOOD STORES, INC.

 



 


By: 

/s/ Gary Marcotte

 

 

 

 

Name: Gary Marcotte

 

 

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

HOLLYWOOD MAIL ORDER LLC

 



 


By: 

/s/ Gary Marcotte

 

 

 

 

Name: Gary Marcotte

 

 

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

SUBORDINATED CREDITORS:

 

 

 

 

 

 

 

FURSA CAPITAL PARTNERS LP

 



 


By: 

/s/ Patrick Brennan

 

 

 

 

Name: Patrick Brennan

 

 

 

 

Title: Chief Administrative Officer

 

 

 

 

 

 

 

FURSA MASTER REDISCOVERED OPPORTUNITIES
FUND L.P.

 



 


By: 

/s/ Patrick Brennan

 

 

 

 

Name: Patrick Brennan

 

 

 

 

Title: Chief Administrative Officer

 

 

 

 

 

 

 

BLACKFRIARS MASTER VEHICLE LLC – SERIES 2

 



 


By: 

/s/ Patrick Brennan

 

 

 

 

Name: Patrick Brennan

 

 

 

 

Title: Chief Administrative Officer

 

 

 

 

 

 

 

FURSA MASTER GLOBAL EVENT DRIVEN FUND LP

 



 


By: 

/s/ Patrick Brennan

 

 

 

 

Name: Patrick Brennan

 

 

 

 

Title: Chief Administrative Officer

 

 

 

 

 

 

 

 

SUBORDINATED AGENT:

 

 

 

 

 

 

 

FURSA ALTERNATIVE STRATEGIES LLC

 



 


By: 

/s/ Patrick Brennan

 

 

 

 

Name: Patrick Brennan

 

 

 

 

Title: Chief Administrative Officer

 

 

--------------------------------------------------------------------------------






SCHEDULE I

Subsidiaries of Group

FOH Holdings, Inc.

Frederick’s of Hollywood, Inc.

Frederick’s of Hollywood Stores, Inc.

Hollywood Mail Order LLC

Fredericks.com, Inc.

 

 

--------------------------------------------------------------------------------






SCHEDULE II

Tranche C Note Principal Balance

$12,185,542.51 as of January 28, 2008

Documents relating to Security Interest of Amended and Restated Tranche A/B and
Tranche C Term Loan Agreement

1. General Security Agreement dated as of January 7, 2003, among FOH Holdings,
Inc., Frederick’s of Hollywood, Inc., the subsidiaries of Frederick’s of
Hollywood, Inc. listed therein and Credit Agricole Indosuez, as Agent.

2. Security Pledge Agreement dated as of January 7, 2003, among FOH Holdings,
Inc., Frederick’s of Hollywood, Inc., the subsidiaries of Frederick’s of
Hollywood, Inc. listed therein and Credit Agricole Indosuez, as Agentl

3. Intellectual Property Security Agreement dated as of January 7, 2003, among
FOH Holdings, Inc., Frederick’s of Hollywood, Inc., the subsidiaries of
Frederick’s of Hollywood, Inc. listed therein and Credit Agricole Indosuez, as
Agent.

4. Collateral Assignment of Trademarks to Credit Agricole Indosuez, as Agent

5. Collateral Assignment of Copyrights to Credit Agricole Indosuez, as Agent

6. Joinder dated as of January 28, 2008, among Frederick’s of Hollywood Group,
Inc. and Fursa Alternative Strategies, Inc.

7. UCC-1 Financing Statements with respect to the Tranche A/B and Tranche C Term
Loan Agreement which name the following parties as debtors:

 

Frederick’s of Hollywood Group, Inc.

Frederick’s of Hollywood, Inc.

Frederick’s of Hollywood Stores, Inc.

Frederick’s.com, Inc.

Hollywood Mail Order, LLC

 

 

--------------------------------------------------------------------------------